Citation Nr: 0635146	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of osteomyelitis of the 
right femur.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service November 1973 to October 1975 
and from September 1978 to May 1991.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1995 decision by 
the RO which, in part, denied an increase in the 20 percent 
evaluations assigned for the two disabilities now at issue on 
appeal.  The Board remanded the appeal for additional 
development in January 1998, September 2002, June and 
December 2003, and December 2004.  


FINDINGS OF FACT

1.  All available evidence necessary for adjudication of this 
claim have been obtained by VA.  

2.  The veteran's low back disability is manifested primarily 
by complaints of pain and arthritis, and no more than 
moderate actual or functional limitation due to pain or 
during flare-ups.  

3.  Osteomyelitis of the right femur is not productive of 
repeated episodes and is inactive; residuals are manifested 
by no more than moderate limitation of motion; fracture of 
the shaft or femur neck with false joint, nonunion, marked 
knee or hip disability, or favorable ankylosis of the hip are 
not present.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back pain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5292 (prior to 9/26/03) and 5237 
(from 9/26/03).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of osteomyelitis of the right femur are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5000-5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

In this case, a letter dated in July 2003, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Although the letter was not sent prior to 
initial adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claim was readjudicated, and a 
supplemental statement of the case was promulgated in 
November 2005.  The veteran was notified of the evidence that 
was needed to substantiate his claims and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The VCAA notice requirements apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, VA did not provide the 
veteran with notice of the type of specific evidence 
necessary to establish an effective date prior to the initial 
rating decision on appeal.  However, as the Board is denying 
the appellant's claim, and as there is no indication that any 
notice deficiency reasonably affects the outcome of this 
case, the Board finds that any VCAA notice deficiency in this 
regard is harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006). 

The veteran's service medical records and all VA and private 
medical records identified by the veteran have been obtained 
and associated with the claims file.  At this point, it 
should be noted that the veteran has been incarcerated since 
January 2005.  (See June 2005 Report of Contact).  Prior to 
that time, he was scheduled for several VA examinations, but 
due to various problems, including his change of address and 
notification problems, the examinations could not be 
completed.  In June 2005, VA undertook steps to schedule an 
examination at a VA location convenient to the correctional 
facility.  However, in a subsequent letter, received in June 
2005, the veteran reported that he would be unable to keep 
the appointment because he was incarcerated and could not 
leave prison, and that he would contact VA sometime after his 
release.  A report of contact in July 2005 indicated that 
although arrangements had been made to transport the veteran 
to the VA examination that had been scheduled in July 2005, 
the correctional facility medical department had not been 
properly notified.  

Thereafter, the veteran was again notified by VA that he 
would be scheduled for another examination and that if he 
wished to keep the appointment, he was to contact the 
correctional facility medical department or his case worker, 
and that they would help make arrangements.  (See July 29, 
2005 VA letter).  The record indicates that appropriate steps 
were taken to notify the veteran, his case worker, and the 
correctional facility medical department of the examination 
scheduled in August 2005.  However, the veteran failed to 
report for the examination, and did not contact VA or 
otherwise request to be rescheduled.  

The obvious logistical problems associated with the veteran's 
incarceration notwithstanding, VA has made every effort to 
afford him an opportunity to be examined by VA to determine 
the extent and severity of the two disabilities at issue on 
appeal.  VA regulations provide that when a claimant fails to 
report for an examination scheduled in conjunction a claim 
for increase compensation benefits, the clam shall be denied.  
38 C.F.R. § 3.655 (2005).  However, because the veteran's 
appeal has been pending since 1995, and there has been a 
change in the regulations pertaining to evaluation of the 
spine during the appeal period, the Board finds that 
application of 38 C.F.R. § 3.655 is not appropriate in this 
case and will proceed to adjudicate the claim based on the 
evidence of record.  Aside from a current VA examination, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  The 
veteran was afforded a VA examination during the pendency of 
the appeal, and the Board finds that the medical evidence of 
record is sufficient to evaluate the degree of disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Osteomyelitis of the Right Femur

The veteran's osteomyelitis of the right femur is rated 20 
percent disabling under Diagnostic Codes (DCs) 5000 and 5255.  
Under DC 5000, osteomyelitis, acute, subacute, or chronic, of 
the pelvis, vertebrae, or extending into major joints, or 
with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or with other continuous constitutional symptoms is rated 100 
percent disabling.  A 60 percent evaluation is assigned with 
frequent episodes and constitutional symptoms; 30 percent 
with definite involucrum or sequestrum, with or without 
discharging sinus; 20 percent with discharging sinus or other 
evidence of active infection within the past five years; and 
10 percent when inactive, following repeated episodes, 
without evidence of active infection in the past five years.  

Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion, or malunion, 
shortening, etc., subject, of course to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  

Note (2): The 20 percent rating on the basis of activity 
within the past 5 years is not assignable following the 
initial infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, 2 or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.  

Under DC 5255, an 80 percent evaluation requires fracture of 
the femur shaft or anatomical neck with nonunion, with loose 
motion (spiral or oblique fracture).  A 60 percent evaluation 
is assigned when there is fracture of the surgical neck of 
the femur with false joint or, with nonunion, without loose 
motion, weightbearing preserved with the aid of a brace.  An 
evaluation of 30 percent is awarded when there is malunion of 
the femur with marked knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5255.  

Historically, the service medical records showed that the 
veteran started experiencing right hip pain in 1988, and was 
initially treated conservatively without relief.  Subsequent 
diagnostic studies revealed a small lytic region near the 
lesser trochanter surrounded by a sclerotic rim, consistent 
with possible osteoid osteoma, infection, and/or stress 
fracture.  Pathology findings from an excisional biopsy in 
November 1989 were consistent with a low-grade infection and 
the veteran was started on antibiotic treatment; osteoid 
osteoma and stress fracture were ruled out.  The infection 
resolved, but the veteran continued to have right hip pain 
which limited his activities and made it impossible to return 
to full duty.  The final diagnoses in February 1991, included 
right hip pain and osteomyelitis of the right proximal femur, 
resolved.  A Medical Evaluation Board found that the veteran 
was medically unfit for further military service and he was 
discharged from service in May 1991.  

Since his discharge from service, the veteran's complaints 
included right hip pain radiating into the thigh with 
intermittent limitation of motion and weakness.  The 
objective findings on VA examination in June 1992 showed 
tenderness over the right inguinal area and decreased 
sensation over the lateral thigh area.  There was no 
swelling, deformity, false motion, limitation of motion of 
the right knee, and no shortening of the right lower 
extremity.   Flexion of the right hip was to 70 degrees with 
extension to 30 degrees.  Rotation was to 70 degrees and 
abduction and adduction was to 40 degrees.  X-ray studies of 
the right hip revealed evidence of arthritis.  The diagnosis 
was right hip pain, probable residual of osteoarthritis.  

By rating action in December 1992, the RO assigned an 
increased rating to 20 percent.  The veteran and his 
representative were notified of this decision and did not 
appeal.  

A routine VA examination in August 1994, noted pain on motion 
of the right hip in all directions with palpable crepitus.  
The report did not include any specific range of motion 
studies.  An x-ray study showed some deformity with post-
traumatic calcification involving the lesser trochanter, 
probably due to old trauma, but no evidence of arthritic 
changes in the hip joint.  

The current appeal for an increased rating for the right 
femur disability arises from a claim received in August 1995.  
All VA medical records identified by the veteran were 
obtained, and a VA examination was conducted in August 1998.  
A VA bone scan with 3-phase study of the right thigh in 
August 1995, was normal and revealed no evidence of active 
osteomyelitis.  

When examined by VA in August 1998, the veteran reported pain 
in his right hip most of the time, aggravated by sleeping in 
the wrong position.  He said that he did not miss any time at 
work because of his hip pain and did not use any type of 
brace or assistive devise.  On examination, abduction was to 
39 degrees with adduction to 20 degrees.  External rotation 
was to 30 degrees and internal rotation was to 45 degrees.  
Flexion was to 107 degrees.  Although the report did not 
indicate that any x-ray studies were taken, the examiner 
offered a diagnosis of degenerative joint disease of the 
right hip with mild to moderate actual functional loss, and 
moderate functional loss due to pain and fatigue.  

Given the evidence of record, the Board finds that a rating 
higher than 20 percent for osteomyelitis of the right femur 
is not warranted.  The evidence does not show marked 
restrictions of motion of the hip or knee.  The veteran has 
not had a recurrence of osteomyelitis, and there is no 
evidence of anemia, amyloid liver changes, involucrum or 
sequestrum, frequent constitutional symptoms, or other 
evidence of active infection within the past five years.  
There is no fracture of the femur shaft or anatomical neck, 
nonunion, malunion, loose motion, false joint, or marked knee 
or hip disability.  In fact, the medical evidence of record 
since his discharge from service does not show more than 
moderate actual or functional limitation of motion of the 
right hip and no impairment of the right knee.  

The Board has considered other diagnostic codes relating to 
the hip and thigh.  Diagnostic Code 5250 is not for 
application since the evidence does not show ankylosis of the 
right hip.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2005). 
Diagnostic Code 5251 is not for application, as extension has 
not been shown to be limited to 5 degrees.  Additionally, a 
10 percent evaluation is the highest rating under Diagnostic 
Code 5251, and therefore, the current 20 percent rating is 
more favorable to the veteran.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2005).  Diagnostic Code 5252, for limitation of 
flexion of the thigh, is also not for assignment, as the 
evidence of record shows that the right leg does not 
experience flexion limited to 20 degrees, which is the 
required criteria for an evaluation in excess of 20 percent 
disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2005).  Diagnostic Code 5253, for impairment of the thigh, 
is not applicable because it has not been shown that the 
veteran experiences limitation of abduction of the thigh, in 
motion lost, beyond 10 degrees, limitation of adduction of 
the thigh, to the extent that he cannot cross his legs, or 
limitation of rotation of the thigh, to the extent that he 
cannot toe-out more than 15 degrees in the right leg.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5253 (2005).  Finally, 
Diagnostic Code 5254 is not for application since the 
evidence does not show a flail joint in the right hip.  38 
C.F.R. § 4.71, Diagnostic Code 5254 (2005).

The 20 percent evaluation currently assigned was based 
primarily a finding of moderate limitation of motion of the 
right hip in 1992.  The medical evidence since that 
examination does not show any significant decline in the 
range of motion of the right hip, and actually showed some 
improvement in flexion of the hip when examined by VA in 
1998.  At that time, the examiner indicated that the veteran 
had mild to moderate actual limitation of motion and opined 
that he had moderate functional loss due to pain and with 
flare-ups.  The veteran denied that he lost any time at work 
because of his right leg disability.  Furthermore, while he 
was treated by VA on numerous occasions for various maladies 
since 1995, there were no reported problems or clinical 
findings related to osteomyelitis of the right femur.  As 
there is no objective evidence of any significant findings 
associated with osteomyelitis and no evidence of any change 
in the range of motion of the right hip, the Board finds no 
basis for the assignment of an evaluation in excess of 20 
percent for osteomyelitis of the right femur.  Accordingly, 
the appeal is denied.  

Low Back Pain

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a 40 percent rating was assigned for 
severe symptoms with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was assigned with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (effective prior to September 26, 2003).  

As the veteran is also shown to have degenerative disc 
disease of the lumbosacral spine, the Board must also 
consider the rating criteria for intervertebral disc syndrome 
(DC 5293).  Under the old version for intervertebral disc 
syndrome, a 60 percent evaluation was assigned for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc with little intermittent 
relief.  A 40 percent evaluation was assigned for severe, 
recurring attacks with intermittent relief.  A 20 percent 
rating was assigned for moderate symptoms with recurring 
attacks.  A 10 percent evaluation was assigned for mild 
symptoms.  38 C.F.R. § 4.71a, DC 5293 (effective prior to 
September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2005).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes two 
VA examinations conducted in November 1994 and August 1998, 
and numerous VA progress notes from 1995 to 2002.  The 
progress notes showed that the veteran was seen for 
complaints of back pain on a couple of occasions in 1995 and 
1996, but did not include any specific clinical or diagnostic 
findings.  A VA hospital report in February 1996 noted that 
the veteran had a slight decrease in range of motion of the 
lumbar spine and some tenderness in the lower lumbar area.  
Progress notes in November 2001 showed the veteran's back was 
within normal limits.  The veteran made no mention of any 
back problems and denied any numbness, tingling, or weakness.  

When examined by VA in November 1994, the veteran ambulated 
well and did not appear to be limited by walking or routine 
activities.  On examination, there were no postural 
abnormalities or fixed deformities.  There was some spasm of 
the muscles on the right side of the lumbar spine.  Forward 
flexion was to 55 degrees and extension was to 10 degrees.  
Left lateral flexion was to 45 degrees, right lateral flexion 
was to 10 degrees, left rotation was to 5 degrees, and right 
rotation was to 10 degrees.  There was no objective evidence 
of pain on motion.  X-ray studies showed slight scoliosis and 
degenerative spurring at L2 and L3 on the right side.  The 
diagnosis was degenerative joint changes of the lumbar spine.  

When examined by VA in August 1998, the veteran reported that 
he had stiffness and mild to moderate back pain all the time, 
and said that he missed about two to three days of work a 
year because of his back.  Forward flexion was to 118 
degrees, and extension was to 30 degrees.  Lateral bending 
was to 40 degrees and rotation was to 30 degrees, 
bilaterally.  The veteran complained of pain only on 
extension.  The diagnoses included chronic low back strain 
with mild to moderate functional limitation of motion and 
moderate functional loss during flare-ups due to pain.  

The medical evidence of record does not demonstrate more than 
moderate actual or functional limitation of motion of the 
lumbar spine at anytime during the pendency of this appeal.  
Thus, a rating in excess of 20 percent under DC 5295 is not 
warranted.  The clinical evidence does not show severe 
symptoms of lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion so as to 
warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine albeit with some pain 
which has been considered in determining the current rating.  
Therefore, a rating under DC 5289 for ankylosis, or an 
evaluation in excess of 20 percent or DC 5292 for severe 
limitation of motion is not warranted.  

While the veteran reports chronic pain, he has never 
described or demonstrated any objective evidence of more than 
mild symptoms of intervertebral disc (IVD) syndrome, 
manifested by some muscle spasm and complaints of decreased 
strength in 1994.  Significantly, there have been no other 
findings or symptoms of IVD on any of the medical reports 
since his discharge from service.  There was no objective 
evidence of muscle weakness, and no loss of muscle tone or 
bulk, sciatic neuropathy, absent ankle jerk, or any other 
neurological findings appropriate to the site of the diseased 
disc.  Therefore, the Board finds that the lumbar spine 
disability is not of such severity to warrant an evaluation 
in excess of 20 percent under the old criteria for IVD 
syndrome.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 20 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  The veteran does not claim nor does the 
evidence show any incapacitating episodes over the past year 
and no prescribed bed rest.  Thus, the Board finds that the 
evidence does not meet the criteria for an evaluation in 
excess of 20 percent under either the old or the revised 
regulations.  

The Board must also considered whether an increased 
evaluation is in order in this case when separately 
evaluating and combining the orthopedic and neurologic 
manifestations of the veteran's service-connected back 
disability under the revised orthopedic rating criteria and 
applicable neurologic rating criteria in effect between 
September 23, 2002, and September 26, 2003, and under the 
revised orthopedic rating criteria and any applicable 
neurologic rating criteria from September 26, 2003.  

In this case, there are no adequate objective orthopedic or 
neurologic findings of record subsequent to the effective 
date of the revised regulations.  As indicated above, several 
attempts were made to schedule the veteran for an examination 
but, for various reasons, an examination could not be 
completed.  The veteran is now incarcerated and did not 
cooperate with VA's most recent attempt to have him examined 
in August 2005.  Without the veteran's cooperation, VA is 
unable to ascertain the current severity of his low back 
disability.  Thus, consideration of the revised regulations 
is not possible.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has a good strength and 
range of motion in his back and no significant neurological 
impairment referable to the lumbar spine.  The evidence does 
not show more than moderate limitation of motion when pain is 
considered, or more than moderate functional impairment.  In 
fact, his range of motion of the lumbar spine on VA 
examination in 1998 was significantly better than when 
evaluated in 1994, with pain reported only on extension.  In 
this regard, the Board observes that under the revised rating 
schedule, the general rating formula provides that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Thus, while the veteran 
had pain on backward extension, he was able to extend to 30 
degrees and to flex forward to 118 degrees without pain.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted 
above, objective evidence of record during the pendency of 
this appeal showed no more than moderate limitation of 
motion, no muscle weakness or atrophy, and no significant 
neurological impairments.  The VA examiner in 1998 opined 
that the actual and functional limitation of motion of the 
veteran's spine was moderate.  In light of the clinical 
findings of record, the Board finds that an increased 
evaluation based on additional functional loss due to the 
factors set forth above are not demonstrated.  




ORDER

An increased evaluation for residuals of osteomyelitis of the 
right femur, is denied.  

An increased evaluation for low back pain, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


